UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANIELLO GRIMALDI,

                               Plaintiff,

                        -against-                                   19-CV-10001 (CM)

 UNITED STATES DEPARTMENT OF JUSTICE;                            ORDER OF DISMISSAL
 FEDERAL BUREAU OF INVESTIGATION;
 AND DONALD TRUMP,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Plaintiff, appearing pro se, brings this petition for a writ of mandamus seeking to have

President Donald Trump arrested for various crimes that he has allegedly committed. By order

dated November 1, 2019, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis. The Court dismisses the complaint for the reasons set forth

below.

                                    STANDARD OF REVIEW

         The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).
        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff Aniello Grimaldi challenges “the refusal of the United States Department of

Justice and the F.B.I. to arrest Mr. Trump for crimes committed before he was president.”

(Compl. at 2.) Plaintiff contends that President Trump’s lawyer, Michael Cohen, admitted in

United States v. Cohen, No. 18-CR-602 (WHP) (S.D.N.Y.), that he engaged in “crimes pursuant

to a conspiracy with Mr. Trump.” (Id.) Plaintiff notes that “[t]he criminal payments for which

Cohen has pled guilty were solely to benefit Trump.” (Id.)

        Plaintiff asks the Court to “order a Writ of Mandamus to have Donald Trump arrested”

and urges that this petition to arrest the co-conspirator should be referred to the district judge

who presided over Cohen, No. 18-CR-602 (WHP). (Id. at 4.)

                                           DISCUSSION

        Plaintiff cannot initiate the arrest and prosecution of an individual in this Court because

“the decision to prosecute is solely within the discretion of the prosecutor.” Leeke v. Timmerman,

454 U.S. 83, 87 (1981). Nor can Plaintiff direct prosecuting attorneys to initiate a criminal

proceeding against Defendant, because prosecutors possess discretionary authority to bring



                                                   2
criminal actions, and they are “immune from control or interference by citizen or court.” Conn.

Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972).

        Because Plaintiff lacks standing to challenge Defendants’ conduct, the Court dismisses

the petition for lack of subject matter jurisdiction. See Cent. States Se. & Sw. Areas Health &

Welfare Fund v. Merck-Medco Managed Care, L.L.C., 433 F.3d 181, 198 (2d Cir. 2005) (noting

that “[i]f plaintiffs lack Article III standing, a court has no subject matter jurisdiction to hear their

claim[s]”); see also Humphrey v. Syracuse Police Dep’t, 758 Fed. App’x 205, 206 (2d Cir. 2019)

(noting that “[d]ismissal of a complaint for failure to allege standing should be without prejudice

because the court lacks subject matter jurisdiction).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

        Plaintiff’s petition for a writ of mandamus is dismissed for lack of standing.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                   3
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   November 4, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               4
